oil$[ruAr
          lln tbt @nite! $rtstes [.ourt              of   /elerul tp,tigo
                                NOT FORPUBLICATION                     FEB 6 2014
                                        No. l3-843
                                 (Filed: February 6, 2014)            U.S. COURTOF
                                                                     FEDERAL CLAIMS



ECHO WESTLEY DIXON,

                     Pro Se   Plaintifl



THE UNITED STATES,

                     Defendant.




                        OPINION DISMISSING COMPLAINT

       Pending before the court is the United States' ("the government") motion to

dismiss the pro se amended complaint in the above-captioned case under Rules      l2(bXl)

and l2(b)(6) of the United States Court of Federal Claims and to deny plaintiff Echo

Westley Dixon's ("Mr. Dixon") motion to proceed in forma pauperis. Mr. Dixon, an

inmate in New York state prison, filed his complaint on October 28,2013, followed by an

amended complaint on November 6,2013. Mr. Dixon has filed 23 cases in various

federal district courts challenging his state conviction on numerous grounds. To date,

none ofthese cases have been successful. In fact, he has now been barred from filine

additional cases in forma oauperis in the United States District Court for the Southern

District of New York under 28 U.S.C. $ l9l5(g). Mr. Dixon brings the present case in

this court once more challenging his conviction, as well as the failure of the United States
 to address the objections in his previous lawsuits. He claims that the United States rs

 liable for taking his property in violation of the Fifth Amendment. He also claims that he

 is entitled to damages under the First, Fourth, and Fourteenth Amendments and for

 numerous torts committed against him by various judges and government officials.r Mr.

 Dixon seeks $1,290,000,000 in damages, along with equitable and injunctive relief. For

 the reasons set forth below, the court finds that this court lacks subject matter jurisdiction

 over the complaint and that the case therefore must be dismissed.

I.        BACKGROUND

          According to the complaint, Mr. Dixon is currently     a   prisoner in a New york state

prison. Plaintiff     s claims stem   from July 7 ,2000, when he alleges to have witnessed an

acquaintance commit a robbery in a subway station. The acquaintance was later

I
    Specifically, the complaint states:

         This claim is for conspiracy, Abuse ofprocess, Alienation of Affections, Assault,
         Battery, Conversion, Fraud, Deceit, Undue Influence, Breach of Fiduciary Duty,
         Perjury, Breach of Employment Contract, Libel, Breach of Trust, Slander.
         Disparagement, Legal Malpractice, False Imprisonment, Enticement of Spouse,
         Intentional Infliction of Emotional Distress, Malicious prosecution, lnterierence
         with Contract Relations, Interference with prospective Advantage, Appropriation,
         False Light, Intrusion, Public Disclosure of private Fact, Misrepresentation,
         Negligence, Public Nuisance, Strict Liability for Abnormally Dangerous
         Conditions and Activities, Trespass to Chattels, Loss of Consortium, Injurious
         Falsehood, Loss of Parental Consortium, and Civil Rights Violations by the
         United States of America (hereafter ,.defendant',) committed by its employees, the
         Pro se office of the United states Disffict court for the southem District of New
         York (hereafter, the "PSO"), Honorable Victor Marrero and Honorable Richard J.
         Sullivan, both United States District Judges ofthe Southem District ofNew york,
         Honorable Loretta A. Preska, chief United states District Judge for the Southem
         District of New York, other Judges of the United States District Court for the
         Southem, Westem and Northem Districts of New york, Circuit Judges of the
         United States court ofAppeals for the Second circuit, and Justices of th" urrit"d
         States supreme court, as well as congress, who injured the plaintiff while acting
         within the scope of their office or employment on July 7,2000.

Compl. at fl 4.
apprehended by local New York police. Following the apprehension, police officers,

district attorneys, the acquaintance, and the victim allegedly conspired to arrest and

imprison Mr. Dixon in connection with this robbery, which he claims he did not commit.

This conspiracy was allegedly entered into because         ofplaintiffs "race, color, creed,

socioeconomic status as impoverished, lack of legal sawy, and prior criminal acts

analogous to the factual pattem of the robbery under investigation." Compl. at,tf 12. He

also alleges that officers of the New York Metropolitan Transportation Authority Police

Department, the New York County District Attomey, and the New York County

Assistant District Attorney planted     $ 125 as   evidence of the robbery and forged additional

evidence to support their conspiracy against       plaintiff. Plaintiff was convicted of second-

degree robbery and sentenced as a second violent felony offender to ten years in prison;

the conviction was affirmed on appeal. See People v. Dixon, 19 A.D.3d 132, I32,795

N.Y.S.2d 586, 587 (N.Y. App. Div. 2005).

I      PLAINTIFF IS NOT ENTITLED TO PROCEED IN FORMA PAUPERIS

       The government argues that the case should be dismissed because plaintiff failed

to pay the frling fee and is not entitled to proceed in forma pauperis. Plaintiff argues that

he is entitled to proceed in forma pauperis because he cannot pay the filing fee.

       If a plaintiffis   unable to pay the required court fees, courts may authorize

proceeding in forma pauperis. 28 U.S.C. g 1915(a). However, a plaintiff who is a

prisoner is prohibited from proceeding in forma pauperis ifhe or she

       has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a
          claim upon which relief may be granted, unless the prisoner is under
          imminent danger of serious physical injury.

 Id. at $ 1915(g). According to court documents from the United States District Court for

the Southern District of New York that plaintiff submitted, plaintiff has exceeded the        3


 case   limit and been barred from filing further actions. Am. Comp., Ex. I at l;    see also

Dixon v. Grant, No. 08-cv-7364 (S.D.N.Y. Feb. 17, 2010). It appears that plaintiff          has

continued to file cases in the Southem District of New York despite this bar. See Def.

Mot. to Dismiss, App. at ii. Plaintiff has not alleged or demonstrated the he is under

imminent danger of serious physical injury. Accordingly, the court finds that plaintiff is

prohibited from proceeding in forma pauperis in this court under $ l9l5(g), and the

motion to proceed is DENIED. Plaintiff should be required to pay th€ court's filing fee.

Nonetheless, the court has decided to waive the filing fee for purposes of ruling on the

govemment's motion to dismiss.

ilL      PLAINTIFF'S COMPLAINT MUST BE DISMISSED FOR LACK OF
         JURISDICTION

         The plaintiff has filed numerous documents in this case. The court has reviewed

those that it has allowed to be filed and, after a review of   plaintiff s submissions   and the

government's motions, concludes that it lacks subject matter jurisdiction over      plaintiffs
claims. The united states court of Federal claims is granted jurisdiction by the Tucker

Act over "any claim against the united states founded either upon the constitution, or

any Act ofcongress or any regulation ofan executive department, or upon any express or

implied contract with the united states, or for liquidated or unliquidated damages in

cases not sounding in   tort." 28 u.s.c. g l49l . Jurisdiction is a threshold matter, see
 PODS. Inc. v. Porta Stor. Inc.,484 F.3d 1359,1364 (Fed. Cir. 2007) (citing Steel Co. v.

 Citizens for a Better Env't, 523 U.S. 83,94-95 (1998)), and the case must be dismissed

 where the court has not been granted jurisdiction to hear a claim, see Arbaueh v. Y & H

 Corg, 546 U.S. 500, 514 (2006).       See generally John        R. Sand & Gravel v. United States,

 552 U.S. 130 (2008),    afle457 F.3d 1345 (Fed. Cir. 2006).2

        When considering the dismissal of      a   pro   se   complaint, the court holds ,.the

 pleading 'to less stringent standards than formal pleadings drafted by lawyers."' Johnson

 v. United States, 4l I F. App'x 303, 305 (Fed. Cir. 20 l0) (quoting Haines v. Kerner, 404

u.s. 519,   520 (1972)). Despite this permissive standard, a pro se            plaintiff must still

satis$r the court's jurisdictional requirements. Bernard v. United States, 59 Fed.              cl.   497 ,

 499 (2004) ("This latitude, however, does not relieve a pro se          plaintifffrom meeting
jurisdictional requirements."), affd 98 F. App'x 860 (Fed. Cir. 2004).

        First, this court does not have jurisdiction over any of the claims alleged against

federal courts, employees of federal courts, or the United States congress. This court,s

jurisdiction extends only to suits against the united states.          See   united states v. Dean, 55

F'3d 640, 658-59 (D.c.    cir.   1995) (holding that only a part of the executive branch may

be a department or agency). In addition, this court lacks jurisdiction to review decisions

ofdistrict courts. Joshua v. United States,    17 F.3d 37g, 390 (Fed.          Cir. 1994).

       As for plaintiff s claims under the First, Fourth, Fifth, and Fourteenth

Amendments, those claims must be dismissed because the First, Fourth, Fifth (Due


'Plaintiffalso identifies 28 u.s.c. gg l3a6(a)-(b), which provide concurrenr jurisdiction for tax
refund claims and rucker Act claims under $10,000, respectively, as providing jurisdiction for
his claims.
Process Clause), and Fourteenth Amendments are not money-mandating. Brown v.

United States, 105 F.3d    621 ,   623 (Fed. Cir. 1997) (Fourth Amendment); LeBlanc v.

United States, 50 F.3d 1025,1028 (Fed. Cir. 1995) (Due Process Clause of the Fifth

Amendment; Fourteenth Amendment); United States v. Connolly,716F.2d 882, 887

(Fed. Cir. 1983) (First Amendment). In addition, plaintiff has not identified any property

interest to support a Fifth Amendment takings claim and thus this claim must be

dismissed. Am. Pelagic Fishine Co. v. United          States   , 379   F   .3d 1363, 1372 (Fed. Cir.

2004) ("[T]he court must determine whether the claimant has established a property

interest for purposes of the Fifth Amendment. . . . If the claimant fails to demonstrate the

existence   ofa legally cognizable property interest, the courts task is at an end.") (citing

Maritrans Inc. v. United   States , 342 F .3d   1344, l35l-52 (Fed. Cir. 2003)).

       Plaintiff s tort claims must be dismissed because this court lacks jurisdiction over

claims sounding in tort. 28     u.s.c. $ 1491. Likewise, this court            lacks jurisdiction over

the claims asserted under 42    u.s.c.   $$ 1982-1983. Those claims may be heard only in

united States district court.   E4    Jefferson v. United states, 104 Fed.          cl. gl,   g9 (2012)

("the court does not have subject matter jurisdiction over actions arising under sections                 of
the Civil Rights Acts, including 42 U.S.C. $ 1983').

       Although plaintiff lists other claims including an alleged breach of an employment

contract befween himself and the united States, and that he is a third-party beneficiary                  of
contracts between the United States and various federal or state officials, there is no basis

upon which to believe that any such contracts exist. The court finds that these claims and

all of the remaining claims in plaintiff   s   complaint or identified in his pleadings are


                                                  6
    frivolous and are not sufficient to invoke this court's jurisdiction. Jennette v. United

    States, 77 Fed.   Cl. 132,136 (2007).

IV.        CONCLUSION

           For all of the reasons set forth above, the govemment's motion to dismiss for lack

ofjurisdiction is GRANTED.3 The clerk is directed to enter judgment accordingly.

           IT IS SO ORDERED.




3
    Plaintiff has also filed
                         Motion for Additional Jurisdiction, Notice of Directly and Indirectly
                               a
Related cases, and Judgment on tlre Administrative Record, and a Motion for Declaratorv
Judgment and Additional Causes of Action, as well as a January 28, 2014 memorandum
regarding executive orders. To the extent that they are not addressed above, these motions are
DENIED as moot.